EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Dryja on 2/22/2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 2, line 6, after “the consecutive nozzles.” deleted – ing the nozzle area so that the wiper blade moves across a surface of the nozzle area. –

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853